Citation Nr: 0918183	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 
1991.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim. 

In January 2008, the Board denied the Veteran's claim.  The 
Board also addressed other appellate issues at that time, 
finding that a July 1992 rating decision was not the product 
of clear and unmistakable error, new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a low back disorder, and that a 
compensable rating was not warranted for bilateral hearing 
loss.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

By a December 2008 Order, the Court pursuant to a joint 
motion, vacated the Board's decision to the extent it denied 
service connection for heart disease, and remanded the claim 
for compliance with the instructions of the joint motion.  
The appeal as to the other issues addressed by the Board's 
decision was dismissed.  Accordingly, only the heart disease 
claim is currently before the Board.

For the reasons stated below, the Board concludes that 
additional development is required in order to comply with 
the instructions of the joint motion.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with these duties.

In denying the Veteran's claim of service connection for 
heart disease in the January 2008 decision, the Board 
observed, in part, that no examination was conducted but no 
such development was warranted.  The Board stated that a 
thorough review of the Veteran's service treatment records 
did not reflect he was ever treated for or diagnosed with 
heart disease while on active duty.  In fact, his heart was 
consistently evaluated as normal on service examinations, to 
include the April 1993 Reserves examination.  Moreover, the 
first competent medical evidence of heart disease appeared to 
be private hospital records dated in June 2003, approximately 
12 years after his separation from active service, when he 
was treated on an emergency basis for complaints of severe 
anterior chest pain with nausea, diaphoresis and dyspnea.  
The Board also noted that past medical history was 
significant for hypertension, but was otherwise negative.  
Consequently, the Board concluded, in part, that there was no 
relevant complaint or clinical finding for a clinician to 
link the heart disease to the veteran's military service

The joint motion contended, however, that the Board did not 
provide adequate reasons and bases as to whether the Veteran 
was entitled to a VA medical examination for a heart 
disorder.  In making this contention, the joint motion stated 
that the Veteran's service treatment records had several 
blood pressure readings which might be considered pre-
hypertensive.  On remand, the Board was to consider whether 
an examination was warranted in light of the favorable 
evidence that the Veteran had in-service blood pressure 
readings which appeared to be symptomatology associated with 
the development of heart disease.  

Similar contentions were advanced by the Veteran's attorney 
in an April 2009 statement.  In pertinent part, the attorney 
asserted that the Veteran's service treatment records 
reflected numerous blood pressure readings ranging from 120 
to 134 systolic pressure, and 80 to 92 diastolic pressure.  
The attorney further cited to medial treatise evidence that 
such readings were considered to be indicative of pre-
hypertension.  Consequently, the attorney contended that the 
case should be remanded for a VA medical examination.

In view of the foregoing, the Board concurs that a VA medical 
examination is required in this case to address the etiology 
of the Veteran's heart disease.  Accordingly, a remand is 
required.

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board acknowledges that the 
notice provided to the veteran with respect to his claim did 
not include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
concluded in its January 2008 decision that this deficiency 
did not prejudice adjudication of that claim.  Moreover, the 
joint motion that was the basis for the Court's December 2008 
Order in this case did not contend there was any deficiency 
in the duty to notify.  Nevertheless, as a remand is already 
required in this case, the Board concludes the Veteran should 
be provided with such notice.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for heart disease 
since January 2004.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the current nature and 
etiology of his heart disease.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must opine as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the Veteran's 
current heart disease is of service 
onset, is otherwise related thereto, or 
was present within one year of service 
separation, to include consideration of 
his blood pressure readings therein which 
it has been contended were evidence of 
pre-hypertension.  A complete rationale 
for any opinion expressed should be 
provided.

If the examiner is unable to provide the 
requested medical opinion(s) without 
resorting to pure speculation, it should 
be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case, which 
addresses all of the evidence obtained after the issuance of 
the August 2005 Statement of the Case, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

